UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7270



JAMES L. PADGETT, JR.,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director of South Carolina De-
partment of Corrections; DEBORAH FORD, Direc-
tor of Laboratory Services,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. C. Weston Houck, Chief District
Judge. (CA-98-2955-6-12)


Submitted:   December 16, 1999         Decided:     December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


James L. Padgett, Jr., Appellant Pro Se. Andrew Foster McLeod,
HARRIS & MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James L. Padgett, Jr., appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.   Accordingly, we affirm on the reasoning of the

district court.   See Padgett v. Moore, No. CA-98-2955-6-12 (D.S.C.

Aug. 31, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2